NO








NO. 12-10-00140-CV
 
                         IN
THE COURT OF APPEALS         
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SIMEON LEBLEU,
APPELLANT                                                     '     APPEAL
FROM THE 3RD
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
CHRISTOPHER HOLEMAN,                          '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            According
to his notice of appeal, Appellant, Simeon LeBleu, attempts to appeal the
“directive of the 3rd Dist. Court’s order sending this matter to the O.I.G. of
TX Dept of Cr Justice.”  On May 13, 2010, this court notified LeBleu that the information
received in this appeal does not include a final judgment or other appealable
order.  Therefore, the record does not show that this court has jurisdiction of
the appeal.  LeBleu was further notified that his appeal would be dismissed if
the information received in the appeal was not amended on or before June 14,
2010 to show the jurisdiction of this court.  
The
trial court clerk has now sent us an order denying “Plaintiff’s Petition to
Appear Before the County Grand Jury.”  This order is neither a final judgment
nor an appealable order.  Accordingly, the appeal is dismissed for want
of jurisdiction.  See Tex.
R. App. P. 37.2, 42.3.
Opinion delivered July 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)